DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites “An electrical power conversion device, including first and second power converter units, each comprising first and second connection interfaces, each first connection interface being of the DC type, the respective first connection 
Examiner suggest that claim 11 should rewrite claim 11 as independent claim.
Claim 11 recites the limitation "the DC type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 12-14 depend from claim 11 and do not cure the deficiencies of claim 11, they are rejected for the same reason.
Claim 15 recites “An electrical power conversion device, including first, second, third and fourth power converter units each comprising first and second connection interfaces, each first connection interface being of the DC type, the first connection interfaces being connected to a same common DC electrical bus, wherein each of the first, second, third and fourth power converter units being according to claim 1” is unclear because claim 15 depends from claim 1, how the connection between an electrical power converter unit in claim 1 and first, second, third and fourth power converter units in claim 15”. For purpose of examination, the examiner will treat claim 15 as an independent claim.
Claim 15 recites the limitation "the DC type" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “A vehicle electrical system comprising an electrical circuit including a power converter unit according to claim 1, at least one current source, at least one electrical load connected to said current source through the electrical circuit 
Claim 17 recites “An industrial vehicle, preferably a wheeled industrial vehicle, comprising an electrical circuit including a power converter unit according to claim 1” is unclear because an electrical circuit including a power converter unit in claim 17 is different or the same with an electrical circuit including a power converter unit in claim 1. For purpose of examination, the examiner will consider it is the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayner et al. (US 2016/0111971).
Regarding claim 1, Rayner discloses an electrical power converter unit [10, Figs. 1, 10A-B], including: a first connection interface [38] including two leads forming a DC input/output interface for connecting a first electrical device [battery 40] to the power converter unit [see Fig. 1]; a three-phase rectifier power converter circuit [14] including: 
Regarding claim 4, Rayner further discloses wherein the switching unit includes electronic switches and is adapted to be controlled by an electronical control unit in order to switch between the AC and DC input/output modes [par 0038-0042].
 Regarding claim 5, Rayner further discloses wherein: the first terminal is connected to an end of the first arm through a first electrical conductor, the second terminal is connected to an end of the second arm through a second electrical conductor and the third terminal is connected to an end of the third arm through a third 
Regarding claim 10, Rayner further discloses wherein the second connection interface includes a fourth connection terminal connected to one of the leads of the first interface and forming a second DC input/output terminal in the DC input/output mode [see Fig. 1].
Regarding claim 11, Rayner disclose an electrical power conversion device [Figs. 10A-B], including first and second power converter units [12a, 12b], each comprising first and second connection interfaces [first interface coupled to battery 40, second interface coupled to grid (U, V, W)], each first connection interface being of the DC type, the respective first connection interfaces of the first and second power converter units being connected to each other [see Figs. 10A-10B], wherein each of the first and second power converter units is according to claim 1 [see rejection of claim 1].
Regarding claim 12, Rayner further discloses wherein additional connection terminals are connected to the respective first connection interfaces of the first and second power converter units [connection between the first and second power converter 
Regarding claim 14, Rayner further discloses wherein the respective terminals of the second connection interfaces are connected with each other [see Figs. 10A-10B].
Regarding claim 16, Rayner further discloses a vehicle electrical system comprising an electrical circuit including a power converter unit according to claim 1, at least one current source, at least one electrical load connected to said current source through the electrical circuit and said power converter unit [see Fig. 1, par 0042-0043].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rayner et al.
Regarding claim 2, Rayner discloses all limitations of claim 1 above and further teaches wherein the switching [S2] being engaged with the first, second and third terminals or arms in the DC input/output mode and being removed from the first, second and third terminals or arms in the AC input/output mode [par 0039, Fig. 1], but fails to teach the switching unit includes a manually removable mechanical jumper for connecting the first, second and third terminals or arms
It would have been obvious to one having ordinary skill in the art at the time, the invention was made to provide a switching unit includes a manually removable mechanical jumper for connecting the first, second and third terminals or arms into that of Rayer, since it has been held that broadly providing a manual activity to replace a mechanical or automatic means which has accomplished the same result involves only routine skill in the art. 
Regarding claim 3, Rayner discloses all limitations of claim 1 above and further teaches wherein the switching unit [S2] for connecting the first, second and third terminals or arms together or, alternatively, for disconnecting the first, second and third terminals arms, but does not teach the switching unit includes a mechanical switch.
It would have been obvious to one having ordinary skill in the art at the time, the invention was made to provide a switching unit includes a manually removable mechanical jumper for connecting the first, second and third terminals or arms into that of Rayer, since it has been held that broadly providing a manual activity to replace a . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rayner et al., in view of McCoy et al. (US 2008/0252149).
Regarding claim 7, Rayner discloses all limitations of claim 1 above but fails to teach wherein the switching unit includes a voltage detection device for detecting the voltage type applied on the second connection interface, and wherein a control unit of the power converter unit is programmed to force the switching unit into the AC or DC input/output mode or to prevent the switching unit from switching into the AC or DC input/output mode based on the detected voltage type.
McCoy teaches a switching unit [10, Fig. 1] includes a voltage detection device [14] for detecting the voltage type applied on the input terminal, and wherein a control unit of the power converter unit is programmed to force the switching unit into the AC or DC input or to prevent the switching unit from switching into the AC or DC input/output mode based on the detected voltage type [par 0016-0017].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayner et al., in view of Tritschler et al. (US 2017/0179745).
Regarding claim 8, Rayner discloses all limitations of claim 1 above but fails to teach wherein the power conversion circuit further includes a neutral connection line connected to a middle point of a pair of capacitors connected between the DC 
Tritschler teaches a power conversion circuit [Fig. 5] includes a neutral connection line connected to a middle point of a pair of capacitors connected between the DC input/output terminals, in parallel with the pairs of switches, the neutral connection line being connected to an additional terminal of the second connection interface [see Fig.5].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Tritschler into that of Rayner in order to provide stabilizing at intermediate voltage.
Regarding claim 11, Rayner discloses all limitations of claim 1 above, but does not disclose an electrical power conversion device including first and second power converter units, each comprising first and second connection interfaces, each first connection interface being of the DC type, the respective first connection interfaces of the first and second power converter units being connected to each other.
Tritschler teaches an electrical power conversion device [Fig. 5] including first and second power converter units [60, 35], each comprising first and second connection interfaces [first interface coupled between second power conversion unit 35 and battery 10; second interface 75], each first connection interface being of the DC type, the respective first connection interfaces of the first and second power converter units being connected to each other [see Fig. 5].
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rayner, in view of Brown et al. (US 2018/0278168).
Regarding claim 9, Rayner discloses all limitations of claim 1 above but fails to teach wherein the power converter unit is associated with a galvanic isolation device connected to the first connection interface or to the second connection interface, the first or second electrical device being adapted to be connected to the corresponding first or second connection interface through the galvanic isolation device.
Brown teaches a power conversion unit [10, Fig. 1] includes a bidirectional AC/DC converter [18] which is associated with a galvanic isolation device [40, Fig. 5, par 0045] connected which connected between battery [20] and interface [22, see Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Brown into that of Rayner in order to provide fixed voltage between input and output.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rayner, in view of Berggren et al. (US 2012/0201059).
Regarding claim 15, Rayner discloses all limitations of claim 1 above and includes first, second, third and fourth power converter units [see Figs. 10A-B] but does  electrical power conversion device, including first, second, third and fourth power converter units each comprising first and second connection interfaces, each first connection interface being of the DC type, the first connection interfaces being connected to a same common DC electrical bus. 
Berggren teaches an electrical power conversion device [Fig. 1], including first, second, third and fourth power converter units [12, 13, 16, 18] each comprising first and second connection interfaces [(23, 25, 27, 29) and (13,15, 17, 19)] each first connection interface being of the DC type, the first connection interfaces being connected to a same common DC electrical bus [DC bus 26, see Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify first, second, third and fourth power converter units each comprising first and second connection interfaces, each first connection interface being of the DC type, the first connection interfaces being connected to a same common DC electrical bus into that of Rayner in order to provide the desired voltage/current to loads when loads needed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rayner, in view of Mirzaei (US 2015/0343908).
 Regarding claim 17, Rayner discloses all limitations of claim 1 above but fails to teach an industrial vehicle, preferably a wheeled industrial vehicle. 
Mirzaei teaches an industrial vehicle having an electric power system [Figs. 1-4].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Mirzaiei into .
Allowable Subject Matter
Claims 6, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TOAN T VU/Primary Examiner, Art Unit 2836